Case 1:13-cv-05691-JHR-KMW Document 342 Filed 09/24/20 Page 1 of 1 PageID: 9747




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


   SMART VENT PRODUCTS, INC.

                        Plaintiff,                    Hon. Joseph H. Rodriguez

         v.                                           Civil No. 13-5691 (JHR/KMW)

   CRAWL SPACE DOOR SYSTEM INC.,
   d/b/a CRAWL SPACE DOOR SYSTEMS,                    ORDER
   INC.,

                      Defendant.


        This case is before the Court on Crawl Space Door System Inc.’s Motion for a New

 Trial [Docket No. 329] and Motion for Sanctions [Docket No. 330], as well as Smart

 Vent Products, Inc.’s Motions for Judgment as a Matter of Law [Docket Nos. 331, 332]

 and Motion for a Permanent Injunction [Docket No. 333.] The Court having considered

 the filings of the parties and for the reasons expressed in the Opinion of today’s date,

        IT IS on this 24th day of September 2020 hereby

        ORDERED that the parties’ Motions [Docket Nos. 329, 330, 331, 332, 333] are

 DENIED.


                                           /s/ Joseph H. Rodriguez
                                     JOSEPH H. RODRIGUEZ
                                     United States District Judge
